The opinion of the Court was delivered by


Mr. Justice Nott.

As a general rule of law, a person who has made a gift or done any other act, cannot be permitted to impeach it by his after declarations. — If therefore the gift in this case had been proved, the declarations of the donor ought to have been rejected: but the proof was imperfect and inconclusive. If the plaintiff had relied alone on the evidence of the gift and delivery, without resorting to subsequent declarations on her part, the defendant could not have been permitted to give such evidence. But as the plaintiff was obliged to resort to the conduct and *375conversation of the donor to ascertain his int'ehtion, that testimony, like every other, ought to be given entire. The motion therefore must be refused.
■A. W. Thompson, for motion.
Williams, -contra.
Richardson, Huger, and Johnson, Justices concurred.